DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 12-13 and 19 are objected to because of the following informalities:  
In claim 12, line 2, the limitation of “the transition” should be corrected into “a transition”.  Appropriate correction is required.
In claim 13, line 2, the limitation of “the transition” should be corrected into “a transition”.  Appropriate correction is required.
In claim 19, line 11, the limitation of “the same” should be corrected into “a same”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by You (US 2016/0379982).
Regarding claim 16, You discloses, in at least figure 13A and related text, an integrated circuit (the limitation of “an integrated circuit” has not patentable weight because it is interpreted as intended use) comprising: 
a first body (F1, [103], [296], [298]) and a second body (F2, [103], [297], [298]) comprising semiconductor material ([103]), wherein the first body (F1, [103], [296], [298]) and the second body (F2, [103], [297], [298]) are aligned ([309], figure), such that a first imaginary line passing through a center of the first body (F1, [103], [296], [298]) along a length of the first body (F1, [103], [296], [298]) substantially passes through a center of the second body (F2, [103], [297], [298]) along a length of the second body (F2, [103], [297], [298]) ([309], figure); 
a third body (adjacent another F1, [103], [296], [298]) and a fourth body (adjacent another F2, [103], [297], [298]) comprising semiconductor material ([103]), wherein the third body (adjacent another F1, [103], [296], [298]) and the fourth body (adjacent another F2, [103], [297], [298]) are aligned ([309], figure), such that a second imaginary line passing through a center of the third body (adjacent another F1, [103], [296], [298]) along a length of the third body (adjacent another F1, [103], [296], [298]) substantially passes through a center of the fourth body (adjacent another F2, [103], [297], [298]) along a length of the fourth body (adjacent another F2, [103], [297], [298]) ([309], figure); 
a first gate structure (NG1, [300]) over the first body (F1, [103], [296], [298]) and the third body (adjacent another F1, [103], [296], [298]); and 
a second gate structure (NG1, [300]) over the second body (F2, [103], [297], [298]) and the fourth body (adjacent another F2, [103], [297], [298]); 
wherein a lateral distance (D61, [311]) between a sidewall of the first body (F1, [103], [296], [298]) and a sidewall of the third body (adjacent another F1, [103], [296], [298]) is substantially different from a lateral distance (D62, [311]) between a sidewall of the second body (F2, [103], [297], [298]) and a sidewall of the fourth body (adjacent another F2, [103], [297], [298]), the sidewall of the first body (F1, [103], [296], [298]) facing the sidewall of the third body (adjacent another F1, [103], [296], [298]), and the sidewall of the second body (F2, [103], [297], [298]) facing the sidewall of the fourth body (adjacent another F2, [103], [297], [298]).
Regarding claim 17, You discloses the integrated circuit of claim 16 as described above.
You further discloses, in at least figures 3A, 3B, 13A and related text, a first source or drain region (162/164, [124]) between the first body (F1, [103], [296], [298]) and the second body (F2, [103], [297], [298]); and 
a second source or drain region (adjacent another 162/164, [124]) between the third body (adjacent another F1, [103], [296], [298]) and the fourth body (adjacent another F2, [103], [297], [298]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7, 10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo (US 2004/0110331).
Regarding claim 1, Yeo discloses, in at least figure 6-8 and related text, a semiconductor device, comprising: 
a body (76, [40]) comprising semiconductor material ([40]) and having a length (figures), the body (76, [40]) further having a first width (width of 76 at 74, figures) at a first portion (74, [40]) of the length and a second width (width of 76 at 72, figures) at a second portion (72, [40]) of the length, the first (width of 76 at 74, figures) and second (width of 76 at 72, figures) widths perpendicular to the length (figures), the first width (width of 76 at 74, figures) being different from the second width (width of 76 at 72, figures); 
a first gate structure (78, [42]) at least on top and sidewalls of the first portion (74, [40]) of the body (76, [40]); and 
a second gate structure (82, [42]) at least on top and sidewalls of the second portion (72, [40]) of the body (76, [40]).
Yeo does not explicitly disclose the first width being 2 nm or more different from the second width.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first and second width of the body as claimed in claim 1 in order to optimize the performance of the device in ….. It is noted that the selection dimension of the first and second width of the body as being no more than use of known technique to improve similar devices in the same way. See MPEP § 2143 I. C. It is noted that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1389 (2007). In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- the first width being 2 nm or more different from the second width) or any unexpected results arising therefrom.
Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
Regarding claim 2, Yeo discloses the device of claim 1 as described above.
Yeo does not explicitly disclose the first width is less than 10 nm, and the second width is more than 12 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first and second width of the body as claimed in claim 2 in order to optimize the performance of the device in ….. It is noted that the selection dimension of the first and second width of the body as being no more than use of known technique to improve similar devices in the same way. See MPEP § 2143 I. C. It is noted that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1389 (2007). In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- the first width is less than 10 nm, and the second width is more than 12 nm) or any unexpected results arising therefrom.
Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
Regarding claim 3, Yeo discloses the device of claim 1 as described above.
Yeo does not explicitly discloses, in at least figure 6-8, the body is a first body, the device further comprising: a second body comprising semiconductor material and having a length, the second body further having a third width at a first portion of its length and a fourth width at a second portion of its length, the third and fourth widths perpendicular to the length of the second body and being 2 nm or more different from one another; a third gate structure at least on top and sidewalls of the first portion of the second body; and a fourth gate structure at least on top and sidewalls of the second portion of the second body.
Yeo teaches, in at least figure 9A and related text, the device comprising the body is a first body (112, [43]), the device further comprising: a second body (114, [43]) comprising semiconductor material ([43]) and having a length, the second body (114, [43]) further having a third width (width of 114 at 116, [43], figure) at a first portion (116, [43]) of its length and a fourth width (width of 114 at 118, [43], figure) at a second portion (118, [43]) of its length, the third (width of 114 at 116, [43], figure) and fourth (width of 114 at 118, [43], figure) widths perpendicular to the length of the second body (114, [43]) and being different from one another; a third gate structure (130, [43]) at least on top and sidewalls of the first portion (116, [43]) of the second body (114, [43]); and a fourth gate structure (128, [43]) at least on top and sidewalls of the second portion (118, [43]) of the second body (114, [43]), for the purpose of providing freedom of selecting an appropriate P/N width ratio to optimize circuit performance or circuit delay time ([37]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in figures 6-8 of Yeo to have the body being a first body, the device further comprising: a second body comprising semiconductor material and having a length, the second body further having a third width at a first portion of its length and a fourth width at a second portion of its length, the third and fourth widths perpendicular to the length of the second body and being different from one another; a third gate structure at least on top and sidewalls of the first portion of the second body; and a fourth gate structure at least on top and sidewalls of the second portion of the second body, as taught by figure 9A of Yeo, for the purpose of providing freedom of selecting an appropriate P/N width ratio to optimize circuit performance or circuit delay time ([37], Yeo).
Yeo does not explicitly disclose the third and fourth widths being 2 nm or more different from one another.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the third and fourth widths of the body as claimed in claim 3 in order to optimize the performance of the device in ….. It is noted that the selection dimension of the third and fourth widths of the body as being no more than use of known technique to improve similar devices in the same way. See MPEP § 2143 I. C. It is noted that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1389 (2007). In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- the third and fourth widths being 2 nm or more different from one another) or any unexpected results arising therefrom.
Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
Regarding claim 5, Yeo discloses the device of claim 3 as described above.
Yeo further teaches, in at least figure 9A and related text, each of the first body (112, [43]) and the second body (114, [43]) has a first side and an opposing second side, the first side of the first body (112, [43]) facing the first side of the second body (114, [43]), the first sides having a distance between them that varies more than 1 nm along their respective lengths, due to changes in width of the respective bodies (figure), for the purpose of providing freedom of selecting an appropriate P/N width ratio to optimize circuit performance or circuit delay time ([37]).
Regarding claim 7, Yeo discloses the device of claim 3 as described above.
Yeo further discloses, in at least figure 6-8 and related text, one or more of the first (78, [42]), second (82, [42]), third, and fourth gate structures is on top and sides of its respective body portion to provide a tri-gate configuration (figures).
Regarding claim 10, Yeo discloses the device of claim 1 as described above.
Yeo further discloses, in at least figure 6-8 and related text, a transition from the first width (width of 76 at 74, figures) to the second width (width of 76 at 72, figures) in the body (76, [40]) occurs with a transition angle of 85 to 90 degrees (figures).
Regarding claim 14, Yeo discloses the device of claim 1 as described above.
Yeo does not explicitly disclose the first width is different from the second width by at least 8 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first and second width of the body as claimed in claim 14 in order to optimize the performance of the device in ….. It is noted that the selection dimension of the first and second width of the body as being no more than use of known technique to improve similar devices in the same way. See MPEP § 2143 I. C. It is noted that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1389 (2007). In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- the first width is different from the second width by at least 8 nm) or any unexpected results arising therefrom.
Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
Regarding claim 15, Yeo discloses the device of claim 1 as described above.
The claimed limitation of “A computing system” has not patentable weight because it is interpreted as intended use.
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yeo (US 2004/0110331) in view of Baek (US 2015/0137262).
Regarding claim 4, Yeo discloses the device of claim 3 as described above.
Yeo further teaches, in at least figure 9A and related text, each of the first body (112, [43]) and the second body (114, [43]) has a first side and an opposing second side, the first side of the first body (112, [43]) facing the first side of the second body (114, [43]), the first sides having a distance (figure), for the purpose of providing freedom of selecting an appropriate P/N width ratio to optimize circuit performance or circuit delay time ([37]).
Yeo does not explicitly disclose the first sides of the first and second bodies having a distance between them that varies less than 1 nm along their respective lengths.
Baek teaches, in at least figure 1A and related text, the device comprising the first sides of the first (F1, [64]) and second (F2, [64]) bodies having a distance (L1, [73]) between them that varies less than 1 nm along their respective lengths, for the purpose of providing a semiconductor device in which various characteristics, for example, threshold voltage (Vth), leakage current, or the like, of a transistor to be controlled using a width of an active fin formed under the transistor ([7]).
Yeo and Baek are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yeo with the specified features of Baek because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Yeo to have the first sides of the first and second bodies having a distance between them that varies less than 1 nm along their respective lengths, as taught by Baek, for the purpose of providing a semiconductor device in which various characteristics, for example, threshold voltage (Vth), leakage current, or the like, of a transistor to be controlled using a width of an active fin formed under the transistor ([7], Baek).
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yeo (US 2004/0110331) in view of Bangsaruntip (US 2011/0278539).
Regarding claim 6, Yeo discloses the device of claim 3 as described above.
Yeo does not explicitly disclose one or more of the first, second, third, and fourth gate structures wraps around its respective body portion to provide a gate-all-around configuration.
Bangsaruntip teaches, in at least figures 3-5 and related text, the device comprising one or more of the first (402 of lower 108 in 20, [29], [30]), second (402 of lower 108 in 10, [29], [30]), third (402 of middle 108 in 20, [29], [30]), and fourth (402 of middle 108 in 10, [29], [30]) gate structures wraps around its respective body portion to provide a gate-all-around configuration (figures), for the purpose of providing for nanowire fets with different drive current strengths and/or different threshold voltages exist ([3]-[4]).
Yeo and Bangsaruntip are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yeo with the specified features of Bangsaruntip because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Yeo to have the one or more of the first, second, third, and fourth gate structures wrapping around its respective body portion to provide a gate-all-around configuration, as taught by Bangsaruntip, for the purpose of providing for nanowire fets with different drive current strengths and/or different threshold voltages exist ([3]-[4], Bangsaruntip).
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yeo (US 2004/0110331) in view of Lo (US 2017/0077286).
Regarding claim 8, Yeo discloses the device of claim 3 as described above.
Yeo does not explicitly disclose the semiconductor material of the first body is compositionally distinct from the semiconductor material of the second body.
Lo teaches, in at least figure 1 and related text, the device comprising the semiconductor material of the first body (115, [13]) is compositionally distinct from the semiconductor material of the second body (213, [14]), for the purpose of providing compressive stress applied to a channel of a PMOS device advantageously to enhance hole mobility in the channel and tensile stress applied to a channel of an NMOS device advantageously to enhance electron mobility in the channel ([2]).
Yeo and Lo are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yeo with the specified features of Lo because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Yeo to have the semiconductor material of the first body being compositionally distinct from the semiconductor material of the second body, as taught by Lo, for the purpose of providing compressive stress applied to a channel of a PMOS device advantageously to enhance hole mobility in the channel and tensile stress applied to a channel of an NMOS device advantageously to enhance electron mobility in the channel ([2], Lo).
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yeo (US 2004/0110331) in view of Godet (US 2012/0258600).
Regarding claim 9, Yeo discloses the device of claim 1 as described above.
Yeo does not explicitly disclose a line width roughness (LWR) of the first portion of the length of the body is at most 7 Angstrom.
Godet teaches, in at least figure 3j and related text, the device comprising a line width roughness (LWR) of the first portion of the length of the body (154, [36]) ([28]), for the purpose of providing improving roughness in patterned substrate features like single crystalline silicon fins that may be used as a precursor to a finFET device ([28]) thereby improving control of critical dimension.
Yeo and Godet are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yeo with the specified features of Godet because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Yeo to have the line width roughness (LWR) of the first portion of the length of the body, as taught by Godet, for the purpose of providing improving roughness in patterned substrate features like single crystalline silicon fins that may be used as a precursor to a finFET device ([28], Godet) thereby improving control of critical dimension.
Yeo in view of Godet does not explicitly disclose a line width roughness (LWR) of the first portion of the length of the body is at most 7 Angstrom.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the LWR of the first portion of the length of the body as claimed in claim 9 in order to optimize the performance of the device in ….. It is noted that the selection dimension of the LWR of the first portion of the length of the body as being no more than use of known technique to improve similar devices in the same way. See MPEP § 2143 I. C. It is noted that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1389 (2007). In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- a line width roughness (LWR) of the first portion of the length of the body is at most 7 Angstrom) or any unexpected results arising therefrom.
Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
Claim(s) 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo (US 2004/0110331) in view of Bohr (US 2014/0001572).
Regarding claim 12, Yeo discloses the device of claim 1 as described above.
Yeo does not explicitly disclose the body has a first side and an opposing second side, and the transition from the first width to the second width is accomplished in a symmetrical fashion, in that both the first and second sides of the body change relative to an imaginary central axis passing along the length of the body.
Bohr teaches, in at least figures 5A, 5H and related text, the device comprising the body (510, [41]) has a first side and an opposing second side, and the transition from the first width (narrower width of 510, figure) to the second width (wider width of 510, figure) is accomplished in a symmetrical fashion, in that both the first and second sides of the body (510, [41]) change relative to an imaginary central axis (A-A’, figures) passing along the length of the body (510, [41]), for the purpose of providing isolation defined after placement/definition of the gate electrode to improve transistor density ([21]).
Yeo and Bohr are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yeo with the specified features of Bohr because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Yeo to have the body having a first side and an opposing second side, and the transition from the first width to the second width being accomplished in a symmetrical fashion, in that both the first and second sides of the body change relative to an imaginary central axis passing along the length of the body, as taught by Bohr, for the purpose of providing isolation defined after placement/definition of the gate electrode to improve transistor density ([21], Bohr).
Regarding claim 13, Yeo discloses the device of claim 1 as described above.
Yeo does not explicitly disclose the body has a first side and an opposing second side, and the transition from the first width to the second width is accomplished in an asymmetrical fashion, in that one the first side or the second side of the body varies to provide the change in width and the other of the first and second side of the body remains relatively constant.
Bohr teaches, in at least figures 5A, 5H and related text, the device comprising the body (510, [41]) has a first side and an opposing second side, and the transition from the first width (narrower width of 510, figure) to the second width (wider width of 510, figure) is accomplished in an asymmetrical fashion, in that one the first side or the second side of the body varies to provide the change in width and the other of the first and second side of the body (510, [41]) remains relatively constant (figures), for the purpose of providing isolation defined after placement/definition of the gate electrode to improve transistor density ([21]).
Yeo and Bohr are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yeo with the specified features of Bohr because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Yeo to have the body having a first side and an opposing second side, and the transition from the first width to the second width being accomplished in an asymmetrical fashion, in that one the first side or the second side of the body varies to provide the change in width and the other of the first and second side of the body remains relatively constant, as taught by Bohr, for the purpose of providing isolation defined after placement/definition of the gate electrode to improve transistor density ([21], Bohr).
Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over You (US 2016/0379982).
Regarding claim 18, You discloses the integrated circuit of claim 16 as described above.
You further discloses, in at least figure 13A and related text, a first width of the first body (F1, [103], [296], [298]) differs from at least one of a second width of the second body (F2, [103], [297], [298]), a third width of the third body (adjacent another F1, [103], [296], [298]), or a fourth width of the fourth body (adjacent another F2, [103], [297], [298]); 
the first width and the second width are along a direction perpendicular to the first imaginary line passing through the center of the first body (F1, [103], [296], [298]); and 
the third width and the fourth width are along a direction perpendicular to the second imaginary line passing through the center of the third body (adjacent another F1, [103], [296], [298]).
Yeo does not explicitly disclose a first width of the first body differs by at least 6 nanometers from at least one of a second width of the second body, a third width of the third body, or a fourth width of the fourth body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first width of the first body and the second width of the second body as claimed in claim 18 in order to optimize the performance of the device in ….. It is noted that the selection dimension of the first width of the first body and the second width of the second body as being no more than use of known technique to improve similar devices in the same way. See MPEP § 2143 I. C. It is noted that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1389 (2007). In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- a first width of the first body differs by at least 6 nanometers from at least one of a second width of the second body, a third width of the third body, or a fourth width of the fourth body) or any unexpected results arising therefrom.
Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
Claim(s) 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baek (US 2015/0137262).
Regarding claim 19, Baek discloses, in at least figures 7-8 and related text, an integrated circuit (the limitation of “an integrated circuit” has not patentable weight because it is interpreted as intended use) comprising: 
a first body (F12, [65], [106]) and a second body (F13, [65], [106]) comprising semiconductor material ([65]), the first body (F12, [65], [106]) having a first sidewall, and the second body (F13, [65], [106]) having a second sidewall that is colinear with the first sidewall (figures); 
a third body (F22, [65], [106]) and a fourth body (F23, [65], [106]) comprising semiconductor material ([65]), the third body (F22, [65], [106]) having a third sidewall, and the fourth body (F23, [65], [106]) having a fourth sidewall that is colinear with the third sidewall (figures); and 
a first gate structure (192, [108]) over the first body (F12, [65], [106]) and the third body (F22, [65], [106]); and 
a second gate structure (192, [108]) over the second body (F13, [65], [106]) and the fourth body (F23, [65], [106]); 
wherein a lateral distance (L7, [115]) between the first sidewall of the first body (F12, [65], [106]) and third sidewall of the third body (F22, [65], [106]) is substantially the same as a lateral distance (L7, [115]) between the second sidewall of the second body (F13, [65], [106]) and the fourth sidewall of the fourth body (F23, [65], [106]), the first sidewall of the first body (F12, [65], [106]) facing the third sidewall of the third body (F22, [65], [106]), and the second sidewall of the second body (F13, [65], [106]) facing the fourth sidewall of the fourth body (F23, [65], [106]), and 
wherein a first width (W7, [114]) of the first body (F12, [65], [106]) differs by at least 6 nanometers from at least one of a second width (W8, [114]) of the second body (F13, [65], [106]), a third width (W7, [114]) of the third body (F22, [65], [106]), or a fourth width (W8, [114]) of the fourth body (F23, [65], [106]), the first width (W7, [114]) and the second width (W8, [114]) are along a direction (x direction, figures) perpendicular to the first sidewall, and the third width (W7, [114]) and the fourth width (W8, [114]) are along a direction (x direction, figures) perpendicular to the third sidewall (figures).
Baek does not explicitly disclose a first width of the first body differs by at least 6 nanometers from at least one of a second width of the second body, a third width of the third body, or a fourth width of the fourth body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first width of the first body and the second width of the second body as claimed in claim 18 in order to optimize the performance of the device in ….. It is noted that the selection dimension of the first width of the first body and the second width of the second body as being no more than use of known technique to improve similar devices in the same way. See MPEP § 2143 I. C. It is noted that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1389 (2007). In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- a first width of the first body differs by at least 6 nanometers from at least one of a second width of the second body, a third width of the third body, or a fourth width of the fourth body) or any unexpected results arising therefrom.
Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
Regarding claim 20, Baek discloses the integrated circuit of claim 19 as described above.
Baek further discloses, in at least figures 7-8 and related text, a first source or drain region (161, [92]) between the first body (F12, [65], [106]) and the second body (F13, [65], [106]); and 
a second source or drain region (161, [92]) between the third body (F22, [65], [106]) and the fourth body (F23, [65], [106]).
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 11 that recite “a transition from the first width to the second width in the body occurs within less than 1 nm along a length of the body” in combination with other elements of the base claims 1 and 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/             Primary Examiner, Art Unit 2811